DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
2.	This communication is in response to the amendment filed 6/6/2022. Claims 1-11 and 14-16 are currently amended. Claims 1-20 are currently pending.

Allowable Subject Matter
3.	Claims 1-20 are allowed.

3.1.	The following is an examiner’s statement of reasons for allowance:
	The closest prior art Holmes (US 2014/0114676) teaches systems and methods for monitoring and regulating the concentration of a drug in a subject are provided. A method may include administering to a subject a first dose of a pharmaceutical composition at a first time point. Next, a concentration of an active ingredient of the pharmaceutical composition or a metabolite thereof, or a biological marker indicative of the concentration of the pharmaceutical composition in the subject, may be determined from a biological sample of the subject with the aid of a point of care system. A second dose of the pharmaceutical composition may be administered to the subject at a second time point. The second dose and/or the interval between the first and second time points may be determined based on the concentration of the pharmaceutical composition in the subject (See, for example, Holmes: abstract; ¶¶ [0004]-[0024]; FIGS. 2-12B).
	The next prior art is Glauser et al. (US 8589175) teaches systems and methods that provides population models, methods, and algorithms for targeting a dosing regimen or compound selection to an individual patient. The methods and algorithms of the invention utilize population models that incorporate genotype information for genes encoding drug metabolizing enzymes for one or more compounds of interest. The methods allow integration of genotype information for one or more genes encoding a drug metabolizing enzyme, particularly a cytochrome P450 gene with patient data. The methods allow integration of genotype information and the effect of one or more compounds on one or more drug metabolizing enzymes. The methods allow iterative feedback of drug metabolizing data obtained from a patient into the process of generating a dosage regimen recommendation for a compound of interest for an individual patient (See, for example, Glauser: abstract; col. 2, ln. 37-col. 6, ln. 27; FIGS. 1-14).
	The prior art does not reasonably teach and/or suggest the combination of features as presented including, inter alia, “receiving, at an input port: first data representative of one or more characteristics of the individual prior to administration of the pharmaceutical, wherein the characteristics of the individual include at least one of sex, age, weight, race, disease stage, disease status, prior therapy, concomitant diseases, demographic information, and laboratory test result information; and second data representative of a measurement of a physiological parameter of the individual after administration of the pharmaceutical, wherein the physiological parameter is a measured concentration time profile of the pharmaceutical or a biomarker in the individual’s blood, tissue, or cells; accessing a computer processor in communication with the input port and an electronic database; receiving, by the computer processor, information that represents a computational model stored in the electronic database, wherein the computational model provides a prediction of an effect of the pharmaceutical on the individual’s body, the computational model being a function of response profiles for a population of patients and patient factor covariates corresponding to the characteristics of the individual, the computational model including a pharmacokinetic component including a pharmacokinetic clearance and a pharmacodynamic component including a pharmacodynamic response, the computational model describing an interrelation between the pharmacokinetic component and the pharmacodynamic component wherein the pharmacokinetic clearance is modified to include a diminishing effect of the pharmacodynamic response on the pharmacokinetic clearance over time providing, based on the first data and the computational model, a first target concentration and one or more first doses determined by Bayesian analysis to likely achieve the first target concentration for the pharmaceutical in the individual’s body; preparing an updated computational model by performing, using the processor and based on the second data, a Bayesian update to the pharmacokinetic component and the pharmacodynamic component of the computational model; wherein the updated computational model reflects the measurement of the physiological parameter of the individual, wherein the second data indicates a response by the individual to the one or more first doses; providing, based on the updated computational model, a second target concentration and one or more second doses, to likely to achieve the second target concentration for the pharmaceutical in the individual’s body, wherein the update to the pharmacodynamic component of the computational model is used to predict that the second target concentration will have a therapeutic effect on the individual;  providing one or more recommended dosing regimens for administration to the individual, the one or more recommended dosing regimens corresponding to the one or more second doses; selecting, from among the one or more recommended dosing regimens, a personalized dosing regimen of the pharmaceutical; and administering the pharmaceutical to the individual according to the selected personalized dosing regimen,” as recited in amended independent claim 1 and similarly in amended independent claim 11.

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL TOMASZEWSKI whose telephone number is (313)446-4863. The examiner can normally be reached M-F 5:30 am - 2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313)446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL TOMASZEWSKI/Primary Examiner, Art Unit 3686